Citation Nr: 0212108	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1983.

In a February 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), the RO denied reopening the claim for service 
connection for paranoid schizophrenia.  The veteran perfected 
his appeal as to that rating decision.  In April 2000, the 
Board of Veterans' Appeals (Board) denied reopening the claim 
for service connection for schizophrenia.

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims ("the Court").  In 
March 2001, the Court issued an order vacating the Board's 
April 2000 decision.  The Court remanded the case back to the 
Board for consideration of the veteran's claim pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  In a February 1994 decision, the Board determined that 
the veteran had not submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
schizophrenia.

2.  Evidence submitted since the Board's February 1994 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran had schizophrenia before he entered active 
duty service in April 1982, and that disease permanently 
increased in severity beyond its natural progression during 
that period of active service and within the one year 
following the veteran's separation from that period of 
service.


CONCLUSIONS OF LAW

1.  The February 1994 Board decision that determined that the 
veteran had not submitted new and material evidence to reopen 
the claim of entitlement to service connection for 
schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been submitted since the 
Board's February 1994 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Schizophrenia clearly and unmistakably preexisted service 
and the presumption at entry is rebutted.  Schizophrenia may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1131, 1137, 1153 (West 1991); 38 C.F.R. 
§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2001) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the veteran was notified in the February 
1999 rating decision; August 1999 statement of the case; 
October 1999 supplemental statement of the case; and the 
April 2000 Board decision, of the reasons and bases for the 
denial of his claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and Board decision, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In this case, 
pertinent private and VA records have been obtained.  In 
addition, the Board obtained a medical expert opinion 
regarding the facts of this case.  This evidence satisfies 
38 C.F.R. § 3.326.  In view of the outcome of this case, any 
VCAA violation is harmless.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


New and Material

A review of the claims folder discloses previous decisions by 
the Board.  The claim for service connection for a nervous 
condition, paranoid schizophrenia, was denied by the RO in 
October 1984.  The veteran appealed and the Board denied the 
appeal in October 1985.  On reconsideration, in October 1986, 
the Board again denied the claim.  The Board most recently 
denied the claim in February 1994.  In that decision, the 
Board determined that the veteran had not submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for schizophrenia.  

At the time of the Board decision, the evidence included the 
veteran's claim, his own contentions, service medical 
records, VA records, and private medical records.  The Board 
concluded that schizophrenia clearly and unmistakably 
preexisted service, that the presumption of soundness had 
been rebutted, and that there had been no increase in 
severity during service.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

When a claim has been disallowed by the Board, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  According to the 
Court, the pertinent VA law requires that in order to reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the February 1994 
Board decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

The veteran seeks to reopen his claim of service connection 
for schizophrenia.  Additional evidence has been added to the 
claims file including a letter dated in September 1995 by 
Robert Parsons, M.S., in which he expressed the opinion that 
the stresses of service could have contributed to or caused 
the symptoms of the underlying mental illness to emerge and 
that remission could have been achieved if the veteran had 
been treated in service.  

The Board referred this case to a medical expert in order to 
determine if the veteran's schizophrenia underwent an 
increase in severity during service or within the one year 
following his separation from service.  In April 2002, a VA 
medical expert in psychiatry provided his opinion.  In sum, 
he stated that to a reasonable degree of medical certainty, 
the veteran did display a permanent increase in the severity 
of his schizophrenia during service and the one year 
following separation from service.  Furthermore, to a 
reasonable degree of medical certainty, this increase 
represented a substantial turn in the natural course of the 
veteran's preexisting schizophrenia and was associated with 
the particular stress that the veteran experienced in 
military service.  

Also of record are the veteran's records from the Social 
Security Administration which show that this agency found the 
veteran to be totally disabled since 1983 due to 
schizophrenia.  

A June 2002 letter from Fernando Lopez, M.D., was received in 
which Dr. Lopez stated that he has treated the veteran's 
schizophrenia for years.  Dr. Lopez indicated that prior to 
service, the veteran's schizophrenia was well under control.  
During service, the veteran began to manifest symptoms of 
schizophrenia and he was discharged for that reason.  Within 
3 months of separation from service, his schizophrenia was so 
severe that he had to be committed to a mental facility.  Dr. 
Lopez indicated that he agreed with the VA medical expert 
opinion cited above that the veteran's schizophrenia which 
was well controlled prior to his entrance into service 
experienced a permanent increase in severity during service 
and the one year period after his discharge due to 
aggravation in service.  The increase in severity was 
substantially in excess of the natural progression of the 
disease.  Currently, the veteran still suffers from that 
disorder.  

The veteran also submitted his own statements, but they are 
duplicative of statements he has made in the past.  

In sum, at the time of the prior denial, there was evidence 
that the disorder had preexisted service and there was a lack 
of reliable evidence of aggravation.  The opinions of the VA 
medical expert in psychiatry and of Dr. Lopez provide 
competent evidence that the veteran's preexisting 
schizophrenia was aggravated during service and within the 
one year period after service.  Based on the reasons for the 
prior denial, the Board finds that the veteran has submitted 
new and material evidence to reopen the claim of service 
connection for schizophrenia.  See 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for psychosis, if 
incurred or aggravated to a compensable degree with one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime after December 31, 1946 is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice injury or 
disease underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the injury or disease underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. 3.306(b).

Psychosis is a chronic disease under the provisions of 38 
U.S.C.A. § 1101.  Such a disease is subject to service 
connection on a presumptive basis under the provisions of 38 
U.S.C.A. § 1112(a).  A precedent opinion of the VA General 
Counsel issued on October 2, 1998, VAOPGCPREC 14-98, 63 Fed. 
Reg. 56,705 (1998), had held that Congress did not intend to 
establish, in section 1112(a), a presumption of aggravation 
for diseases existing prior to service.  Although precedent 
opinions of the General Counsel are binding on the Board, 38 
U.S.C.A. § 7104(c), this precedent opinion was expressly 
overruled by the United States Court of Appeals for the 
Federal Circuit in Splane v. West, 216 F.3d 1058, 1068-69 
(Fed. Cir. 2000).  In Splane, the Federal Circuit held that 
Congress intended to include preexisting conditions in the 
presumption of inservice occurrence.  "Indeed," said the 
Court, "it is difficult to imagine an interpretation of 
section 1112(a) that would suggest otherwise without 
completely reading the words 'or aggravated by' out of the 
statute."  Id. at 1068.  The Court said that the legislative 
history cited in the General Counsel's opinion, "while not 
altogether unpersuasive, cannot overcome the cannons of 
construction that require us to give effect to the clear 
language of a statute and avoid rendering any portions 
meaningless or superfluous."  Id. at 1068-69.

Therefore, the Board must consider whether the veteran's 
schizophrenia preexisted service.  If so, the Board must not 
only consider whether that schizophrenia increased in 
severity beyond its natural progression during service, but 
also within the one year period after the veteran was 
separated from service.  

The veteran served on active duty from April 1982 to April 
1983.  

In a September 1984 letter from East Central Mental Health 
Mental Retardation Incorporated, it was noted that the 
veteran had been admitted for treatment at this facility in 
April 1975.  This had followed private hospitalization at 
which time the veteran had experienced hallucinations, 
grandiosity, paranoia, and religiosity as well as bizarre 
behavior.  Upon his entry into service in April 1982, the 
veteran completed a Report of Medical History in which he 
indicated that he did not have any depression or excessive 
worry or other nervous problems.  The entrance examination 
was negative for psychiatric abnormality. In February 1983, 
he was seen by a psychiatrist and reported problems with unit 
personnel.  Mental Status examination resulted in an 
impression of moderate schizoid paranoid trends.  In March 
1983, it was reported that he had a history of paranoid 
schizoid episodes, that he had been acting bizarrely, and 
that his commander had requested a mental status examination.  
The diagnosis at that time was possible paranoid schizoid 
behavior.  In April 1983, a reevaluation was requested by the 
mental health center due to the veteran's behavior.  The 
impression was the same as in February 1983.  The veteran was 
separated from service by reason of a personality disorder.  

Following service the veteran was seen twice in June 1983 at 
East Central Mental Health Mental Retardation Incorporated.  
At that time, the veteran verbalized anger at various 
authority figures in his life and he complained of being 
victimized, manipulated, and persecuted.  The veteran 
reported having suspicions of mental health service and 
chemotherapy.  He related that his episodic school and work 
history and his early release from service were due to 
conspiracies against him.  It was noted that he was wearing 
an Indian headdress.  Mental status examination revealed that 
the veteran exhibited multiple psychiatric symptomatology 
which were set forth in the report to include delusions, 
paranoid ideations, and grandiosity.  The resulting diagnosis 
was schizophrenia, paranoid type, chronic with acute 
exacerbation.  The physician noted that the veteran had a 
severe mental illness which might result in behavior 
potentially injurious to himself and others.  It was 
recommended that the veteran be hospitalized.  

Thereafter, a probate court committed the veteran to Searcy 
Hospital for psychiatric hospitalization beginning in July 
1983 through November 1983.  It was reported that several 
weeks prior to his commitment, the veteran's behavior had 
become increasingly angry and threatening towards his family.  
At the time of his admission, he was fully oriented and 
nonhallucinatory.  His speech was suggestive of feelings of 
persecution.  He was delusional with some bizarre thinking.  
He was discharged in November 1983.  After his discharge, he 
was again seen by a physician at East Central Mental Health 
Mental Retardation Incorporated and it was noted that 
following his hospital discharge in November 1983, he 
complied with mental health outpatient chemotherapy and group 
therapy.  It was noted that the veteran had become generally 
stabilized although he occasionally exhibited tangibility 
and/or religious preoccupations in his thought content.  In 
June 1984 the veteran was afforded a VA psychiatric 
examination which resulted in a diagnosis of paranoid 
schizophrenia.  

A subsequent April 1992 letter from East Central Mental 
Health Mental Retardation Incorporated confirmed that the 
veteran had psychiatric illness, schizophrenia, prior to his 
entry into service, that the increased stress therein might 
have enhanced the likelihood of relapse, but if he had been 
on medication while in service, the chance of relapse would 
have been reduced.  

In September 1999, the veteran testified at a personal 
hearing at the RO.  At that time, he described his symptoms 
of schizophrenia during service and post-service.  

As previously noted, additional evidence was added to the 
claims file.  In pertinent part, this evidence includes the 
opinions of the VA psychiatric medical expert opinion and Dr. 
Lopez.  The Board finds that both of these opinions were 
based on the veteran's historical record.  Both of these 
physicians opined that the veteran displayed a permanent 
increase in the severity of his schizophrenia during service 
and during the one year following separation from service.  
Furthermore, this increase represented a substantial turn in 
the natural course of the veteran's preexisting schizophrenia 
and was associated with the particular stress that the 
veteran experienced in military service.  The increase in 
severity was substantially in excess of the natural 
progression of the disease.  

The veteran, who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Schizophrenia was not identified 
at entrance.  Therefore, the veteran is entitled to a 
presumption of soundness.  However, this presumption is 
rebuttable.  In view of the competent evidence, the Board 
finds that the record shows that the veteran clearly and 
unmistakably had schizophrenia prior to his entrance into 
active service in 1982.  The Board is presented with a 
diagnosis from a treating facility.  This evidence predates 
service and is clear and unmistakable.  It is also noted that 
the preservice diagnosis was supported by clinical findings 
demonstrating that the veteran had hallucinations, 
grandiosity, paranoia and bizarre behavior.  Based on the 
preservice clinical findings and the preservice diagnosis, 
the presumption of soundness at entry is rebutted.

The Board has reviewed all of the medical evidence.  In 
particular, the Board places the most probative weight on the 
recent medical opinions of the VA psychiatric medical expert 
and Dr. Lopez as they are experts in the field of psychiatry, 
examined the veteran's records, and, in the case of Dr. 
Lopez, has treated the veteran.  The Board finds that their 
competent opinions have clarified the complications in the 
record and clearly state the nature and progression of the 
veteran's schizophrenia.  Their opinions are also supported 
by the record.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice injury or 
disease underwent an increase in severity during service.  
Based on the aforementioned competent evidence, the Board 
finds that during the veteran's period of active service and 
within the one year period following the veteran's separation 
from that period of service, the veteran's preexisting 
schizophrenia underwent an increase in severity.  This 
increase in severity was beyond its natural progression.  
Thus, the veteran's schizophrenia was either aggravated 
during service or within the 1 year after separation from 
service.  

In reaching this determination, the Board notes that to the 
extent that the regulations are in conflict with the law, the 
Board follows the law.  To the extent that a decision of the 
General Counsel is inconsistent with a decision of the 
Federal Circuit, the Board follows the decision of the Court.


ORDER

Service connection for schizophrenia is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

